EXHIBIT 99 INVESTOR CONTACT: MEDIA CONTACT: Tom Paulson Kathryn Lovik Vice President and Chief Financial Officer Director, Communications 763-540-1204 763-540-1212 Tennant Company Reports 2008 Third Quarter Results Net sales up 15%, with 4% organic growth; Gross margin and EPS increases; Company lowers annual guidance, excluding unusual benefits, based on global economic conditions MINNEAPOLIS, Minn., Oct. 23, 2008—Tennant Company (NYSE:TNC), a world leader in designing, manufacturing and marketing of solutions that help create a cleaner, safer world, today reported net earnings of $14.0 million, or $0.76 per diluted share, on net sales of $185.9 million for the third quarter ended September 30, 2008. Tennant reported net earnings in the comparable 2007 quarter of $11.0 million, or $0.57 per diluted share, on net sales of $161.3 million. Both the 2008 and 2007 third quarters were affected by unusual items that are described below. Chris Killingstad, Tennant Company's president and chief executive officer, commented: "We had a very solid quarter, especially in light of the tough economic climate.
